Exhibit 99.1 KRAMER LEVIN NAFTALIS & FRANKEL LLP Kenneth H. Eckstein Adam C. Rogoff Douglas H. Mannal Stephen D. Zide 1177 Avenue of the Americas New York, New York 10036 Telephone: (212) 715-9100 Facsimile: (212) 715-8000 Counsel for the Debtors UNITED STATES BANKRUPTCY COURT SOUTHERN DISTRICT OF NEW YORK In re: Chapter 11 GENERAL MARITIME CORPORATION, et al., Case No. 11-15285 (MG) Debtors. Jointly Administered CONSOLIDATED MONTHLY OPERATING REPORT FOR THE PERIOD OF NOVEMBER 17, 2, 2011 Global Notes to the Debtors’ Monthly Operating Report 1.Introduction. On November 17, 2011 (the “Petition Date”) General Maritime Corporation (“General Maritime”), and its affiliated debtors in the above-referenced chapter 11 cases (collectively, the “Chapter 11 Cases”), as debtors and debtors-in-possession (collectively, the “Debtors”), filed voluntary petitions for relief under chapter 11 of the Bankruptcy Code in the United States Bankruptcy Court for the Southern District of New York (the “Bankruptcy Court”).The Debtors are operating their business and managing their property as debtors-in-possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.On November 29, 2011, the United States Trustee for the Southern District of New York appointed a statutory committee of unsecured creditors pursuant to section 1102(a)(1) of the Bankruptcy Code. 2.Consolidated Reports. On November 18, 2011, the Bankruptcy Court entered an order directing procedural consolidation and joint administration of these Chapter 11 Cases [Docket No. 22] (the “Joint Administration Order”).Pursuant to the Joint Administration Order, the Debtors are authorized to file their monthly operating reports on a consolidated basis. For financial reporting purposes, the Debtors and their non-debtor affiliates (the “Non-Debtors”) historically prepared consolidated financial statements.Unlike the consolidated financial statements, and pursuant to the Joint Administration Order, this Monthly Operating Report reflects the Debtors’ reasonable efforts to report financial information and the disbursements of each of the Debtors on a non-consolidated basis, and does not include financial information relating to the Non-Debtors. The disbursements reported on MOR-1 reflect the Debtors’ reasonable efforts to report disbursements made on behalf of a Debtor by another Debtor or Non-Debtor as if such a disbursement was actually made by the Debtor on whose behalf the disbursement was made.For example, payments relating to a vessel owned by one Debtor may have been made by a Non-Debtor or another Debtor and, as such, the payment has been listed as if made by the vessel-owning Debtor.Nothing herein constitutes an admission that the Debtor entity is the obligor of such payment, and the Debtors reserve all rights to reclassify any disbursement, payment, or obligation as belonging to another entity. 3.GAAP. The financial statements and supplemental information contained herein are preliminary, unaudited, and may not comply with generally accepted accounting principles in the United States of America (“GAAP”) in all material respects. In addition, the financial statements and supplemental information contained herein represent the condensed, combined information for all Debtor entities only and exclude all non-Debtor affiliates.The financial statements and supplemental information contained herein are currently being reviewed for and remain subject to year-end audit and other adjustments. i The unaudited combined financial statements have been derived from the books and records of the Debtors. This information, however, has not been subject to certain procedures that would typically be applied to financial information in accordance with GAAP, and upon application of such procedures (such as tests for asset impairment), the Debtors believe that the financial information could be subject to changes, and these changes could be material. The information furnished in this report includes primarily normal recurring adjustments but does not include all adjustments that would typically be made for financial statements in accordance with GAAP. 4. Prepetition Financial Reporting. General Maritime is a publicly-held corporation, the common shares of which traded prior to the Petition Date on the New York Stock Exchange under the symbol “GMR” and currently trade in the over-the-counter markets under the symbol “GMRRQ.”For financial reporting purposes, General Maritime prepares consolidated quarterly and annual financial statements, including the Debtors and the Non-Debtors, that are filed with the U.S. Securities and Exchange Commission (the “SEC”).The quarterly financial statements are unaudited and the annual financial statements are audited.Unlike the consolidated financial statements, the financial information reported in this Monthly Operating Report has not been prepared in accordance with GAAP and does not include financial information regarding the Non-Debtors (except to the extent a disbursement has been made by a Non-Debtor on behalf of a Debtor).In addition, this Monthly Operation Report does not include information that may be relevant to the time period covered by this Monthly Operation Report but is currently unknown to the Debtors and may become known in the future.Accordingly, the financial statements contained in this Monthly Operating Report do not purport to be prepared in accordance with GAAP, nor are they intended to fully reconcile to or be comparable with the financial statements filed by General Maritime with the SEC. 5.General Methodology. The Debtors prepared this Monthly Operating Report relying primarily upon the information set forth in their books and records. Consequently, certain transactions that are not identified in the normal course of business in the Debtors’ books and records may not be included in this Monthly Operating Report.Nevertheless, in preparing this Monthly Operating Report, the Debtors made reasonable efforts to supplement the information set forth in their books and records with additional information concerning transactions that may not have been identified therein. 6. Past Performance. The results of operations reported in this Monthly Operating Report are not necessarily indicative of results which may be expected for any other period or for the full year and may not necessarily reflect the consolidated results of operations and financial position of the Debtors in the future. ii 7.Prepetition vs. Postpetition Liabilities. The Debtors allocated liabilities between the prepetition and postpetition periods based on the information available and research conducted in connection with the preparation of this Monthly Operating Report.As additional information becomes available and further research is conducted, the Debtors’ allocation of liabilities between the prepetition and postpetition periods may change. The liability information, except as otherwise noted, is listed as of the close of business as of the end of the month. Accordingly, the Debtors reserve all rights to amend, supplement or otherwise modify this Monthly Operating Report as necessary and appropriate, but shall be under no obligation to do so. The Debtors have paid certain pre-petition liabilities in accordance with orders approved by the Bankruptcy Court authorizing such payments.The Debtors believe that all undisputed post-petition accounts payable have been and are being paid according to agreed-upon terms specific to each vendor and/or service provider.Any aged amounts represent items subject to valid disputes, and certain items which have been paid subsequent to the end of the reporting period. In addition, the liabilities reported in this Monthly Operating Report do not reflect any analysis conducted by the Debtors regarding potential claims under section 503(b)(9) of the Bankruptcy Code. Accordingly, the Debtors reserve any and all of their rights to dispute or challenge the validity of any claims asserted under section 503(b)(9) of the Bankruptcy Code or the characterization of the structure of any transaction, document or instrument related to any creditor’s claim. 8.Net Book Value of Assets. It would be prohibitively expensive, unduly burdensome and an inefficient use of estate assets for the Debtors to obtain current market valuations of all of their assets. Accordingly, unless otherwise indicated, the values for assets contained in this Monthly Operating Report are net book values as of the end of the month. Consequently, amounts ultimately realized from the disposition of the Debtors’ assets may materially vary from the stated net book value.Thus, unless otherwise noted, this Monthly Operating Report reflects the carrying values of the assets as recorded on the Debtors’ books and records as of the end of the month and are not based upon any estimate of their current market value.The Debtors reserve their right to amend or adjust the value of each asset or liability set forth herein. 9.Intercompany Transactions. Intercompany transactions among the Debtors, as well as between the Debtors and the Non-Debtors, include intercompany cash sweep arrangements, intercompany financing arrangements and investments in subsidiaries. The intercompany balances due to/from Debtor entities have been eliminated in the accompanying combined balance sheet.Intercompany transactions between the Debtor entities have similarly been eliminated in the accompanying interim condensed, combined statement of operations. iii 10.Payments to Insiders. In addition to the payments to insiders disclosed on MOR-6, the Debtors may make distributions to creditors that have (i) common directors with the Debtors, and/or (ii) directors and officers that are immediate family of the Debtors’ directors and officers (collectively, the “Associated Entities”) during the relevant reporting period.In preparing the Schedules and Statements, the Debtors endeavored to identify all such Associated Entities.The Associated Entities consist of the following entities: Aegean Marine Petroleum Network, Skuld, Mid-Atlantic Bulk Carriers Ltd., Genco Shipping & Trading Limited, Baltic Trading Limited, and Det Norske Veritas.In addition, one of the Associated Entities does business with Kristenson Petroleum, Inc., one of the Debtors’ suppliers. Because the Associated Entities do not meet the definition of “insider” as defined in section 101(31) of the Bankruptcy Code, any payments to the Associated Entities are not disclosed on MOR-6. 11.Payments to Professionals. The Debtors have disclosed amounts billed by professionals compensated by the Debtors’ estate on MOR-6 to the extent that the Debtors have received invoices for such services during the relevant reporting period.The Debtors have also included amounts relating to the reporting period that were invoiced after the reporting period to the extent such information was available during the preparation of this Monthly Operating Report.Amounts relating to the reporting period but that are invoiced after the preparation of this Monthly Operating Report will be reported in the next Monthly Operating Report after the receipt of such invoices. 12.Liabilities Not Subject to Compromise. As a result of the commencement of these Chapter 11 Cases, the payment of pre-petition indebtedness is subject to compromise or other treatment under a chapter 11 plan. Generally, actions to enforce or otherwise effect payment of pre-commencement liabilities are stayed.Although payment of prepetition claims generally is not permitted, the Bankruptcy Court has entered several orders authorizing the Debtors to pay certain pre-petition claims in designated categories and subject to certain terms and conditions. This relief generally was designed to preserve the value of the Debtors’ businesses and assets.To the extent such claims have been categorized as “Liabilities Not Subject to Compromise,” the Debtors reserve their right to dispute their obligation to make such payments. The Debtors have been paying and intend to continue to pay undisputed post-petition claims in the ordinary course of business. 13.Reservation of Rights. Given the complexity of the Debtors’ business, inadvertent errors, omissions or over-inclusion of contracts or leases may have occurred. Accordingly, the Debtors hereby reserve all of their rights to dispute the validity, status, enforceability, or executory nature of any claim amount, representation or other statement in this Monthly Operating Report and reserve the right to amend or supplement this Monthly Operating Report, if necessary, but shall be under no obligation to do so. iv Nothing contained in this Monthly Operating Report shall constitute a waiver of the Debtors’ rights or an admission with respect to these chapter 11 cases, including with respect to any issues involving the Debtors’ ownership interests, substantive consolidation, equitable subordination, defenses and/or causes of action arising under the provisions of chapter 5 of the Bankruptcy Code, and any other relevant non-bankruptcy laws. v UNITED STATES BANKRUPTCY COURT SOUTHERN DISTRICT OF NEW YORK In re: Chapter 11 GENERAL MARITIME CORPORATION, et al., Case No. 11-15285 Debtors. Joint Administration Proceeding Monthly Operating Report for the Period From November 17, 2011 through November 30, 2011 Debtors' Address: 299 Park Avenue New York, NY 10171 Debtors' Attorneys: Kramer Levin Naftalis & Frankel LP 1177 Avenue of the Americas New York, NY 10036 I declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the attached documents are true and correct to the best of my knowledge and belief. /s/ Jeffrey D. Pribor 1/27/2012 Jeffrey D. Pribor Date EVP and Chief Financial Officer General Maritime Corporation UNITED STATES BANKRUPTCY COURT SOUTHERN DISTRICT OF NEW YORK Inre General Maritime Corporation, et al. Case No. 11-15285 Debtor Reporting Period: 11/17/11 - 11/30/11 Federal Tax I.D. # 66-0716485 REQUIRED DOCUMENTS Form No. Document Attached Explanation Attached Schedule of Cash Receipts and Disbursements MOR-1 X Bank Reconciliation (or copies of debtor's bank reconciliations) MOR-1 (CON'T) X Copies of bank statements X Cash disbursements journals X Statement of Operations MOR-2 X Balance Sheet MOR-3 X Status of Post-petition Taxes MOR-4 X Copies of IRS Form 6123 or payment receipt X Copies of tax returns filed during reporting period X Summary of Unpaid Post-petition Debts MOR-4 X Listing of Aged Accounts Payable X Accounts Receivable Reconciliation and Aging MOR-5 X Taxes Reconciliation and Aging (See MOR 7) MOR-5 X Payments to Insiders and Professional MOR-6 X Post Petition Status of Secured Notes, Leases Payable MOR-6 X Debtor Questionnaire MOR-7 X OF 12 In re General Maritime Corporation, et al. Case No. 11-15285 Debtor Reporting Period: 11/17/11 - 11/30/11 The Monthly Operating Report includes activity from the following Debtors: Debtor Case Number Arlington Tankers Ltd. 11-15289 Arlington Tankers, LLC 11-15335 Companion Ltd. 11-15331 Compatriot Ltd. 11-15332 Concept Ltd. 11-15339 Concord Ltd. 11-15337 Consul Ltd. 11-15333 Contest Ltd. 11-15338 General Maritime Corporation 11-15285 General Maritime Investments LLC 11-15290 General Maritime Management LLC 11-15293 General Maritime Subsidiary Corporation 11-15287 General Maritime Subsidiary II Corporation 11-15288 General Maritime Subsidiary NSF Corporation 11-15291 General Product Carriers Corporation 11-15336 GMR Administration Corp. 11-15292 GMR Agamemnon LLC 11-15294 GMR Ajax LLC 11-15295 GMR Alexandra LLC 11-15296 GMR Argus LLC 11-15297 GMR Atlas LLC 11-15322 GMR Chartering LLC 11-15286 GMR Concept LLC 11-15342 GMR Concord LLC 11-15340 GMR Constantine LLC 11-15298 GMR Contest LLC 11-15341 GMR Daphne LLC 11-15299 GMR Defiance LLC 11-15300 GMR Elektra LLC 11-15301 GMR George T LLC 11-15302 GMR GP LLC 11-15303 GMR Gulf LLC 11-15304 GMR Harriet G LLC 11-15305 GMR Hercules LLC 11-15323 GMR Hope LLC 11-15306 GMR Horn LLC 11-15307 GMR Kara G LLC 11-15308 GMR Limited LLC 11-15309 GMR Maniate LLC 11-15324 GMR Minotaur LLC 11-15310 GMR Orion LLC 11-15311 GMR Phoenix LLC 11-15312 GMR Poseidon LLC 11-15325 GMR Princess LLC 11-15313 GMR Progress LLC 11-15314 GMR Revenge LLC 11-15315 GMR Spartiate LLC 11-15326 GMR Spyridon LLC 11-15317 GMR St. Nikolas LLC 11-15316 GMR Star LLC 11-15318 GMR Strength LLC 11-15319 GMR Trader LLC 11-15320 GMR Trust LLC 11-15321 GMR Ulysses LLC 11-15327 GMR Zeus LLC 11-15328 Victory Ltd. 11-15330 Vision Ltd. 11-15329 OF 12 In re General Maritime Corporation, et al. Case No. 11-15285 Debtor Reporting Period: 11/17/11 - 11/30/11 SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS Receipts Intercompany Excluding Debtor Case Number Total Receipts Receipts1 Intercompany GMR Minotaur LLC 11-15310 $ $ $ GMR Constantine LLC 11-15298 GMR Ajax LLC 11-15295 GMR Agamemnon LLC 11-15294 GMR Alexandra LLC 11-15296 GMR Orion LLC 11-15311 GMR Gulf LLC 11-15304 GMR Phoenix LLC 11-15312 GMR Argus LLC 11-15297 GMR Spyridon LLC 11-15317 GMR Horn LLC 11-15307 GMR Hope LLC 11-15306 GMR Princess LLC 11-15313 GMR Progress LLC 11-15314 GMR Revenge LLC 11-15315 GMR Strength LLC 11-15319 GMR Defiance LLC 11-15300 GMR Harriet G LLC 11-15305 GMR Kara G LLC 11-15308 GMR George T LLC 11-15302 GMR St. Nikolas LLC 11-15316 GMR Daphne LLC 11-15299 GMR Elektra LLC 11-15301 GMR Contest LLC 11-15341 - GMR Concept LLC 11-15342 - GMR Concord LLC 11-15340 - Consul Ltd. 11-15333 Victory Ltd. 11-15330 Vision Ltd. 11-15329 Compatriot Ltd. 11-15332 Companion Ltd. 11-15331 GMR Zeus LLC 11-15328 GMR Hercules LLC 11-15323 GMR Atlas LLC 11-15322 GMR Ulysses LLC 11-15327 GMR Poseidon LLC 11-15325 GMR Maniate LLC 11-15324 GMR Spartiate LLC 11-15326 GMR Administration Corporation 11-15292 Arlington Tankers Ltd. 11-15289 General Maritime Subsidiary Corporation 11-15287 General Maritime Management LLC 11-15293 General Maritime Subsidiary II Corporation 11-15288 General Maritime Corporation 11-15285 Total Cash Receipts $ $ $ Notes 1 - Intercompany Receipts includes transfers from Debtor entities. No transfers from non-Debtor entities are included in these amounts. OF 12 In re General Maritime Corporation, et al. Case No. 11-15285 Debtor Reporting Period: 11/17/11 - 11/30/11 SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS Disbursements Total Intercompany Excluding Debtor Case Number Disbursements Disbursements1 Intercompany GMR Minotaur LLC 11-15310 $ ) $ - $ ) GMR Constantine LLC 11-15298 ) - ) GMR Ajax LLC 11-15295 ) - ) GMR Agamemnon LLC 11-15294 ) - ) GMR Alexandra LLC 11-15296 ) - ) GMR Orion LLC 11-15311 ) - ) GMR Gulf LLC 11-15304 ) - ) GMR Phoenix LLC 11-15312 ) - ) GMR Argus LLC 11-15297 ) - ) GMR Spyridon LLC 11-15317 ) - ) GMR Horn LLC 11-15307 ) - ) GMR Hope LLC 11-15306 ) - ) GMR Princess LLC 11-15313 - - - GMR Progress LLC 11-15314 - - - GMR Revenge LLC 11-15315 ) - ) GMR Strength LLC 11-15319 ) - ) GMR Defiance LLC 11-15300 ) - ) GMR Harriet G LLC 11-15305 - - - GMR Kara G LLC 11-15308 ) - ) GMR George T LLC 11-15302 ) - ) GMR St. Nikolas LLC 11-15316 ) - ) GMR Daphne LLC 11-15299 ) - ) GMR Elektra LLC 11-15301 ) - ) GMR Contest LLC 11-15341 ) - ) GMR Concept LLC 11-15342 ) - ) GMR Concord LLC 11-15340 ) - ) Consul Ltd. 11-15333 - - - Victory Ltd. 11-15330 ) - ) Vision Ltd. 11-15329 ) - ) Compatriot Ltd. 11-15332 - - - Companion Ltd. 11-15331 - - - GMR Zeus LLC 11-15328 ) - ) GMR Hercules LLC 11-15323 ) - ) GMR Atlas LLC 11-15322 ) - ) GMR Ulysses LLC 11-15327 - - - GMR Poseidon LLC 11-15325 - - - GMR Maniate LLC 11-15324 ) - ) GMR Spartiate LLC 11-15326 - - - GMR Administration Corporation 11-15292 - - - Arlington Tankers Ltd. 11-15289 ) ) - General Maritime Subsidiary Corporation 11-15287 ) ) ) General Maritime Management LLC 11-15293 ) - ) General Maritime Subsidiary II Corporation 11-15288 ) ) - General Maritime Corporation 11-15285 ) - ) GMR Trader LLC 11-15320 - - - GMR Star LLC 11-15318 - - - GMR Trust LLC 11-15321 - - - Contest Ltd. 11-15338 - - - Concept Ltd. 11-15339 - - - Concord Ltd. 11-15337 - - - Arlington Tankers, LLC 11-15335 - - - General Maritime Subsidiary NSF Corporation 11-15291 - - - GMR Chartering LLC 11-15286 - - - General Maritime Investments LLC 11-15290 - - - General Product Carriers Corporation 11-15336 - - - GMR GP LLC 11-15303 - - - GMR Limited LLC 11-15309 - - - Total Cash Disbursements $ ) $ ) $ ) Notes 1 - Intercompany Receipts includes transfers from Debtor entities.No transfers from non-Debtor entities are included in these amounts. OF 12 In re General Maritime Corporation, et al. Case No. 11-15285 Debtor Reporting Period: 11/17/11 - 11/30/11 BANK RECONCILIATIONS 1,2 Debtor Case Number Bank Account Description Bank Acct. No. (Last 4 Digits) Bank Balance GMR Minotaur LLC 11-15310 Operating $ GMR Constantine LLC 11-15298 Operating GMR Ajax LLC 11-15295 Operating GMR Agamemnon LLC 11-15294 Operating GMR Alexandra LLC 11-15296 Operating GMR Orion LLC 11-15311 Operating GMR Gulf LLC 11-15304 Operating GMR Phoenix LLC 11-15312 Operating GMR Argus LLC 11-15297 Operating GMR Spyridon LLC 11-15317 Operating GMR Horn LLC 11-15307 Operating GMR Hope LLC 11-15306 Operating GMR Princess LLC 11-15313 Operating GMR Progress LLC 11-15314 Operating GMR Revenge LLC 11-15315 Operating GMR Strength LLC 11-15319 Operating GMR Defiance LLC 11-15300 Operating GMR Harriet G LLC 11-15305 Operating GMR Kara G LLC 11-15308 Operating GMR George T LLC 11-15302 Operating GMR St. Nikolas LLC 11-15316 Operating GMR Daphne LLC 11-15299 Operating GMR Elektra LLC 11-15301 Operating Consul Ltd. 11-15333 Operating Victory Ltd. 11-15330 Operating Vision Ltd. 11-15329 Operating Compatriot Ltd. 11-15332 Operating Companion Ltd. 11-15331 Operating GMR Zeus LLC 11-15328 Operating GMR Hercules LLC 11-15323 Operating GMR Atlas LLC 11-15322 Operating GMR Ulysses LLC 11-15327 Operating GMR Poseidon LLC 11-15325 Operating GMR Maniate LLC 11-15324 Operating GMR Spartiate LLC 11-15326 Operating GMR Administration Corporation 11-15292 Operating Arlington Tankers Ltd. 11-15289 Operating General Maritime Subsidiary Corporation 11-15287 Operating General Maritime Subsidiary Corporation 11-15287 Operating General Maritime Subsidiary Corporation 11-15287 Operating General Maritime Subsidiary Corporation 11-15287 Operating General Maritime Management LLC 11-15293 Operating General Maritime Subsidiary II Corporation 11-15288 Operating General Maritime Corporation 11-15285 Operating $ Notes 1 - The Debtors have not included copies of bank statements or cash disbursements journals due to the voluminousnature of such documents. 2 - The Debtors reconcile their bank accounts on a monthly basis. OF 12 In re General Maritime Corporation, et al. Case No. 11-15285 Debtor Reporting Period: 11/17/11 - 11/30/11 STATEMENT OF OPERATIONS (Income Statement) November 17 through November30, 2011 VOYAGE REVENUES: Voyage revenues $ OPERATING EXPENSES: Voyage expenses Direct vessel expenses Bareboat lease expense General and administrative Depreciation and amortization Goodwill impairment - Loss on impairment of vessel - Gain on disposal of vessels and vessel equipment ) Total operating expenses OPERATING LOSS ) OTHER (EXPENSE) INCOME: Interest expense, net ) Other income (expense) Reorganization items, net ) A Net other expense ) Net loss $ ) The accompanying notes are an integral part of the financial statements. A Reorganization items, net consists of the following: Write-off of unamortized deferred financing costs of Senior Notes $ Write-off of discount on Senior Notes Professional fees incurred $ OF 12 In re General Maritime Corporation, et al. Case No. 11-15285 Debtor Reporting Period: 11/17/11 - 11/30/11 BALANCE SHEET November30, ASSETS CURRENT ASSETS: Cash $ Due from charterers, net Prepaid expenses and other current assets Total current assets NONCURRENT ASSETS: Vessels, net of accumulated depreciation Other fixed assets, net Deferred drydock costs, net Deferred financing costs, net Other assets Total noncurrent assets TOTAL ASSETS $ LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable and accrued expenses $ Current portion of long-term debt Deferred voyage revenue Due to affiliated companies Derivative liability Total current liabilities NONCURRENT LIABILITIES: Other noncurrent liabilities Derivative liability and Warrants Liabilities subject to compromise A Total noncurrent liabilities TOTAL LIABILITIES SHAREHOLDERS' EQUITY TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ The accompanying notes are an integral part of the financial statements. A Liabilities subject to compromise consist of the following: Par value and accrued interest on Senior Notes $ Pre-petition amounts due to suppliers, agents and brokers $ OF 12 In re General Maritime Corporation, et al. Case No. 11-15285 Debtor Reporting Period: 11/17/11 - 11/30/11 STATUS OF POST-PETITION TAXES 1,2 Federal Beginning Tax Amount Withheld and/or Accrued Amount Paid Date Paid Check # or EFT Ending Tax Withholding $
